Citation Nr: 1528908	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  11-30 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of an injury to the toes of both feet.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from December 1965 to December 1968.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville Tennessee.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of that proceeding is associated with the Virtual VA file.

In a February 2014 decision, the Board remanded the claim to the AOJ for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The Board notes that the appeal originally included the issue of entitlement to service connection for residuals of a right foot injury.  However, during the pendency of the appeal, the RO issued a rating decision in July 2014 and granted service connection for medial malleolar (chronic un-united fracture), claimed as a right ankle injury.  Thus, the benefit with respect to that issue has been granted in full.  Moreover, the Veteran has not disagreed with the July 2014 rating decision.  Accordingly, that issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Virtual Va paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future considerations of this case should take into consideration the existence of these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

A remand is necessary to obtain an adequate medical opinion that satisfies the Board's prior remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the February 2014 remand decision, the Board directed the AOJ to obtain a VA examination and instructed a VA examiner to opine as to whether it is at least as likely as not (50 percent or more) that any current residuals of an injury to the toes of both feet are related to service, including any report of injury during service, including wearing ill-fitting shoes.  The remand requested that the examiner consider the Veteran's service treatment records, his April 2013 Board hearing testimony, relevant VA treatment records, and the Veteran's reports of ill-fitting boots during service.

The Veteran was provided with a VA examination in May 2014.  A VA examiner provided a medical opinion in March 2015.  The examiner opined that it is less likely than not that the Veteran's current residuals of an injury to the toes of both feet are service-connected.  The examiner further stated that the etiologies of the Veteran's feet deformities, including probable cavus deformities, are multifactorial, including developmental.  However, though the examiner indicated that more than one factor could play a role in the etiology of the Veteran's current residuals of an injury to the toes of both feet, the examiner only listed one of the potential factors.  The examiner also did not specifically exclude the Veteran's ill-fitting boots from service as a factor.  Thus, the wording of the examiner's rationale leaves open the possibility that the in-service injury may be one of the causes and may have contributed to the development of  the current bilateral feet deformities.  The Board consequently finds that the March 2015 VA opinion is inadequate for purposes of adjudicating the Veteran's claim.  As such, another medical examination and opinion is required in order for VA to satisfy its duty to assist the Veteran.  Barr, 21 Vet. App. at 311.

The record also shows that the Veteran receives treatment from the Mountain Home VA Medical Center.  Updated treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include records from the Mountain Home VA ] dated since April 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After completing the preceding development, a medical examination and opinion as to the etiology of the Veteran's current residuals of an injury to the toes of both feet must be obtained.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's current residuals of an injury to the toes of both feet manifested in service or is otherwise causally or etiologically related to his military service.

In rendering an opinion, the examiner must address the following:  1) the Veteran's lay statements; 2) the Veteran's service treatment records (STRs); and 3) the Veteran's testimony during the April 2013 Board hearing that he wore shoes that were too small during service.

The examiner must also consider and discuss the March 2015 examiner's opinion that the etiology of the Veteran's feet deformities, including probable cavus deformities, is "multifactorial," and whether one of the etiological factors is the Veteran's ill-fitting boots that he wore during active service.

3.  Review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

